Citation Nr: 1630178	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1967 to April 1969, with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In June 2014, the Veteran presented sworn testimony during a video conference hearing in North Little Rock, Arkansas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran testified at his June 2014 Board hearing that he received treatment for his headaches, hearing loss, sinus condition, and sleep apnea at the VA Medical Center in north Little Rock, Arkansas.  Although the electronic claims file includes a limited number of respiratory-related VA treatment records, there appear to be additional and potentially relevant records.  The case must be remanded to obtain these records.  

With regard to the hearing loss and sinus claims, the Veteran was afforded VA examinations and opinions in June 2011 and February 2012.  However, the examiners failed to address the Veteran's contentions of continuous subjectively decreased hearing acuity and sinus symptoms since service.  As such, the AOJ should also obtain addendum opinion for these claims on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

With regard to the sleep apnea claim, the Veteran has not been afforded a VA examination and opinion, despite evidence of snoring since service/service-connected posttraumatic stress disorder (PTSD), current sleep apnea, and the Veteran's contentions that they are related.  As such, this claim must also be remanded for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records relating to the Veteran's headaches, hearing loss, sinus condition, and/or sleep apnea.  All attempts to obtain these records should be documented in the claims file.  If the AOJ is unable to obtain any additional VA treatment records, this must be noted in the claims file and the Veteran must be notified of such.  

2.  The Veteran should be scheduled for appropriate VA examinations in order to determine the nature and etiology of his claimed hearing loss, sinus condition, and sleep apnea.  The claims folder must be made available to the examiners for review in connection with the examination.  The examination reports must reflect that such a review was conducted.  

* With regard to the hearing loss claim, the examiner should opine whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed hearing loss began in or is related to service.  The examiner must consider the Veteran's noise exposure in service as a helicopter and generator mechanic and address the Veteran's contentions of continuous symptoms of decreased hearing acuity since service.

* With regard to the sinus claim, the examiner should opine whether it is at least as likely as not (50 percent or greater) that the Veteran has a sinus disorder that began in or is related to service.  The examiner must address the Veteran's complaints of continuous sinus symptoms since discharge from service.

* With regard to the sleep apnea claim, the examiner should opine whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed sleep apnea began in or is related to service and/or is due to or aggravated (i.e., worsened beyond the natural progress) by the service-connected PTSD or coronary artery disease.  The examiner must address the Veteran's wife's statement that she has observed the Veteran snoring, coughing, and gagging in his sleep since his separation from service.

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




